1          MUSICK, PEELER & GARRETT LLP
                         ATTORNEYS AT LAW
2                 650 TOWN CENTER DRIVE, SUITE 1200
                  COSTA MESA, CALIFORNIA 92626-1925
3                       TELEPHONE: 714- 668-2400
                        FACSIMILE: 714- 668-2490
4    Donald E. Bradley (State Bar No. 145037)
5          D.Bradley@musickpeeler.com
      Attorneys for TRANS UNION LLC
6
7    Kristin Marker (Bar No. 278596)
     kmarker@qslwm.com
8    Quilling Selander Lownds
9    Winslett & Moser, P.C.
     6900 N. Dallas Parkway, Suite 800
10   Plano, Texas 75024
11   (214) 560-5442
     (214) 871-2111 Fax
12   Counsel for Trans Union LLC
13                                 UNITED STATES DISTRICT COURT
14
                                 CENTRAL DISTRICT OF CALIFORNIA
15
16   SHANNON SLOCUM,                                  Case No. 8:19-cv-00620-JVS-KES

17                             Plaintiff,             Hon. R. Gary Klausner
     v.
18                                                    ORDER OF DISMISSAL WITH
     JPMORGAN CHASE BANK,                             PREJUDICE OF TRANS UNION
19   EQUIFAX INFORMATION                              LLC
20   SERVICES, LLC, TRANS UNION
     LLC, and EXPERIAN INFORMATION
21   SOLUTIONS, INC.,
22                             Defendants.
23               Plaintiff Shannon Slocum and Defendant Trans Union LLC have announced to
24   the Court that all matters in controversy against Trans Union LLC have been resolved.
25   A Stipulation of Dismissal with Prejudice of Trans Union LLC has been signed and
26   filed with the Court. Having considered the Stipulation of Dismissal with Prejudice of
27   Trans Union LLC, the Court makes and delivers the following ruling:
28                                                                                      1
     3901510.1
 1               IT IS ORDERED that the claims and causes of action that were or could have
 2   been asserted herein by Plaintiff Shannon Slocum against Defendant Trans Union
 3   LLC are in all respects dismissed with prejudice to the refiling of same, with
 4   attorneys’ fees and court costs to be paid by the party incurring same.
 5

 6
                 DATED this 25th day of March, 2020.

 7

 8

 9                                         HONORABLE JAMES V. SELNA
10                                         UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                         2
     3901510.1
